UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):August 24, 2017 TPG RE Finance Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 001-38156 36-4796967 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 888 Seventh Avenue, 35th Floor, New York, New York 10106 (Address of Principal Executive Offices) (Zip Code) (212) 601-7400 (Registrant’s Telephone Number,Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extendedtransition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a)of the Exchange Act.☐ Item 2.02Results of Operations and Financial Condition. OnAugust24, 2017,TPG RE Finance Trust, Inc.(the “Company”) issued an earnings release and supplemental financial information presentation announcing its financial results for the quarter endedJune30, 2017. A copy of the earnings release and supplemental financial information presentation are attached hereto as Exhibits 99.1 and 99.2, respectively, and are incorporated herein by reference. The information in Item2.02 of this Current Report, including Exhibits 99.1 and 99.2, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, unless it is specifically incorporated by reference therein. Item9.01 Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Earnings Release, dated August 24, 2017 Supplemental Financial Information Presentation for the quarter ended June 30, 2017 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TPG RE Finance Trust, Inc. By: /s/ Robert R. Foley Name: Robert R. Foley Title: Chief Financial and Risk Officer Date: August24, 2017 EXHIBITINDEX ExhibitNo. Description Earnings Release, dated August 24, 2017 Supplemental Financial Information Presentation for the quarter ended June 30, 2017
